DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ISIAH JERMAINE CORBETT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1654

                           [January 6, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 50-2004CF008209AXXXMB.

   Carey Haughwout, Public Defender, and Benjamin             Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

               ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   The Florida Supreme Court quashed this Court’s decision in Corbett v.
State, 253 So. 3d 603 (Fla. 4th DCA 2018), and remanded for
reconsideration and application of Pedroza v. State, 291 So. 3d 541 (Fla.
2020). We affirm. Under Pedroza, Appellant’s 30-year prison sentence
for a non-homicide offense is not the functional equivalent of a life
sentence, and Graham v. Florida, 560 U.S. 48, 74 (2010), and Miller v.
Alabama, 567 U.S. 460 (2020) are not implicated.

   Affirmed.

CIKLIN, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.